Exhibit 10.2
          FIRST AMENDMENT and CONSENT to the Credit Agreement (as defined below)
and Second Amendment to the US Pledge and Security Agreement (as defined below),
dated as of March 25, 2011 (this “First Amendment”).
W I T N E S S E T H:
          WHEREAS, Liz Claiborne, Inc., Mexx Europe B.V., Juicy Couture Europe
Limited and Liz Claiborne Canada Inc. (collectively, the “Borrowers”) have
entered into the Second Amended and Restated Credit Agreement, dated as of
May 6, 2010 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the other Loan Parties
from time to time party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and US Collateral Agent, J.P. Morgan Europe
Limited, as European Administrative Agent and European Collateral Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
Canadian Collateral Agent, Bank of America, N.A., as Syndication Agent, and
Wachovia Capital Finance Corporation (New England), SunTrust Bank and General
Electric Capital Corporation, as Documentation Agents;
          WHEREAS, Liz Claiborne, Inc. has entered into the US Pledge and
Security Agreement, dated as of January 12, 2009 (as amended (including pursuant
to the Reaffirmation Agreement and First Amendment dated as of May 6, 2010),
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) among Liz Claiborne, Inc., the other grantors party thereto and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent;
          WHEREAS, the Borrowers have requested certain amendments and consents
to the Credit Agreement and certain amendments to the Security Agreement as set
forth herein; and
          WHEREAS, the Lenders have consented to the requested amendments and
consents as set forth herein;
          NOW, THEREFORE, in consideration of the premises contained herein, the
parties hereto agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined.
     2. Amendments to Section 1.01 (Defined Terms). (a) Section 1.01 of the
Credit Agreement is hereby amended by inserting the following definitions in
appropriate alphabetical order (and as used herein, the following terms have the
meanings specified below):
     “2011 Notes” means the senior secured notes of the Company due 2019 issued
on the First Amendment Effective Date.
     “2011 Notes Documentation” means the indenture under which the 2011 Notes
and any Additional Notes are issued and all other instruments, agreements and
other documents evidencing or governing the 2011 Notes or any Additional Notes
or providing for any other right in respect thereof.



--------------------------------------------------------------------------------



 



2

     “Additional 2011 Notes Debt” means that portion of the 2011 Notes, in an
aggregate principal amount not to exceed $35,000,000, that does not constitute
Euro Notes Refinancing Debt.
     “Additional Notes” means any “Additional Notes” issued under (and as
defined in) the indenture governing the 2011 Notes after the First Amendment
Effective Date.
     “Additional Pari Passu Note Obligations” has the meaning set forth in the
Notes Intercreditor Agreement.
     “Additional Pari Passu Note Obligations Documentation” means any
instruments, agreements or other documents evidencing or governing any
Additional Pari Passu Note Obligations or providing for any other right in
respect thereof.
     “Consent Solicitation” means one or more consent solicitations of holders
of Existing Euro Notes to permit any Euro Notes Refinancing Debt.
     “First Amendment” means the First Amendment and Consent to this Agreement
and Second Amendment to the US Pledge and Security Agreement, dated as of
March 25, 2011.
     “License” means any “License”, as defined in the US Security Agreement.
     “Kohl PrimeRevenue Program” means the accounts receivable purchase
arrangements evidenced by (i) the accounts receivable purchase agreement between
the Company and Bank of America, N.A., dated as of December 20, 2010, and
(ii) the related supplier agreement between the Company and PrimeRevenue, Inc.,
dated as of December 20, 2010, in each case in respect of account payable
obligations of Kohl’s Department Stores, Inc. and its Affiliates.
     “Notes Documentation” means the 2011 Notes Documentation, the Additional
Pari Passu Note Obligations Documentation and any other instruments, agreements
or other documents evidencing or governing any other Trademark Secured Debt or
providing for any other right in respect thereof.
     “Notes Intercreditor Agreement” means the Intercreditor Agreement, to be
executed and delivered by the US Collateral Agent, the trustee in respect of the
2011 Notes, in its capacity as trustee under the 2011 Notes Documentation and
collateral agent for the holders of the 2011 Notes, any Additional Notes and the
holders of Additional Pari Passu Note Obligations and other Trademark Secured
Debt, as applicable, and as acknowledged and agreed to by the Loan Parties,
substantially in the form of Exhibit A to the First Amendment.
     “Notes Priority Collateral” means the Trademarks of the US Loan Parties and
the Mexx Trademark (and, in each case, any License granting a right to use such
Trademark).
     “Tender Offer” means one or more cash tender offers for the Existing Euro
Notes with proceeds of the 2011 Notes, any Additional Notes or any Additional
Pari Passu Note Obligations.
          (b) The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (vi) thereof, (ii) inserting the word “and” at the end of clause
(vii) thereof and inserting the following new clause (viii) immediately
following clause (vii) thereof:



--------------------------------------------------------------------------------



 



3

     “(viii) any expenses or charges incurred in connection with (a) the
offering of the 2011 Notes or any Additional Notes or any Additional Pari Passu
Note Obligations that, in each case, constitute Euro Notes Refinancing Debt,
(b) any Tender Offer, (c) any Consent Solicitation, and (d) any legal expenses
or charges incurred in connection with the First Amendment in an aggregate
amount with respect to clauses (a) through (d) above not to exceed $20,000,000
during the term of this Agreement”
     3. Amendment to Section 2.11 (Prepayment of Loans). Section 2.11(f) of the
Credit Agreement is hereby amended by inserting the words “(in each case, other
than (so long as no Default or Event of Default shall have occurred and be
continuing or would result from the issuance thereof) any Trademark Secured Debt
that constitutes Euro Notes Refinancing Debt)” immediately following the words
“Section 6.02(p)”.
     4. Amendment to Section 3.16 (Security Interest in Collateral).
Section 3.16 of the Credit Agreement is hereby amended by (i) deleting the “(a)”
set forth therein and (ii) inserting the words “or (solely in the case of any
Notes Priority Collateral) the terms of the Notes Intercreditor Agreement” at
the end of the first sentence thereof.
     5. Amendment to Section 6.01 (Indebtedness). (a) Section 6.01 of the Credit
Agreement is hereby amended by deleting clause (l) thereof in its entirety and
substituting in lieu thereof the following new clause (l):
     “(l) (x) Indebtedness in respect of the Existing Euro Notes and (y) any
Indebtedness (including, without limitation, subject to the terms hereof, any
2011 Notes, any Additional Notes and any Additional Pari Passu Note Obligations)
which represents an extension, refinancing, replacement or renewal thereof from
time to time (whether in whole or in part) and including one or more successive
extensions, refinancing, replacements or renewals thereof from time to time
(whether in whole or in part) (including any Guarantees thereof to the extent
permitted pursuant to the following proviso) (the “Euro Notes Refinancing
Debt”); provided that, (i) the principal amount (or accreted value, if
applicable) of the Euro Notes Refinancing Debt does not exceed the principal
amount (or accreted value, if applicable) of the Existing Euro Notes so
extended, refinanced, replaced or renewed (plus any unpaid, accrued interest,
fees or premiums in connection with the Existing Euro Notes and any reasonable
costs associated with such extension, refinancing, replacement or renewal
(including, for the avoidance of doubt, tender premiums and any Consent
Solicitation payments)), (ii) such Euro Notes Refinancing Debt shall be either
(A) unsecured or (B) secured by Liens on assets that do not constitute
Collateral (other than Trademarks (and any License granting a right to use any
such Trademark) (to the extent permitted pursuant to Section 6.02(p)) and/or
Permitted Second Priority Liens (to the extent permitted pursuant to
Section 6.02(s))) and are otherwise permitted pursuant to Section 6.02, and
(iii) such Euro Notes Refinancing Debt does not have a shorter average weighted
maturity than the Existing Euro Notes;”
     (b) Section 6.01 of the Credit Agreement is hereby further amended by
(i) deleting the “and” at the end of clause (u) thereof, (ii) inserting “; and”
at the end of clause (v) thereof and (iii) inserting the following new clause
(w) immediately following clause (v) thereof:
     “(w) Indebtedness constituting Additional 2011 Notes Debt.”
     6. Amendments to Section 6.02 (Liens).



--------------------------------------------------------------------------------



 



4

          (a) Section 6.02(p) is hereby amended by deleting the first sentence
thereof in its entirety and substituting in lieu thereof the following new
sentence:
          “Liens on Trademarks of the US Loan Parties and Liens on the Mexx
Trademark (and, in each case, Liens on any License granting a right to use such
Trademark), in each case securing Indebtedness of the Company or any other US
Loan Party permitted pursuant to Section 6.01 (the “Trademark Secured Debt”) in
an aggregate amount of not less than $150,000,000; provided that (x) the Net
Proceeds received by the Company and its Subsidiaries in connection with such
Indebtedness (other than (so long as no Default or Event of Default shall have
occurred and be continuing or would result from the issuance thereof) any
Trademark Secured Debt that constitutes Euro Notes Refinancing Debt) shall be
used to prepay the Loans in accordance with Section 2.11(f), (y) such Liens may
be first priority Liens so long as such Trademarks and/or the Mexx Trademark, as
applicable, and any such License, shall be subject to a second priority
perfected security interest in favor of the applicable Collateral Agent (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
and such Liens shall be subject to an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (z) the Administrative Agent and
the applicable Collateral Agents shall have been granted a non-exclusive royalty
free license with respect to such Trademarks and/or the Mexx Trademark, as
applicable, to the extent any such Trademarks and/or the Mexx Trademark, as
applicable, are used in connection with any Collateral;”
          (b) Section 6.02(s) of the Credit Agreement is hereby amended by
deleting the first sentence thereof in its entirety and substituting in lieu
thereof the following new sentence:
     “Liens on the Collateral (the “Permitted Second Priority Liens”) securing
the Trademark Secured Debt; provided that (w) the Net Proceeds received by the
Company and its Subsidiaries in connection with such Indebtedness (other than
(so long as no Default or Event of Default shall have occurred and be continuing
or would result from the issuance thereof) any Trademark Secured Debt that
constitutes Euro Notes Refinancing Debt) shall be used to prepay the Loans in
accordance with Section 2.11(f), (x) such Trademark Secured Debt shall not have
a final maturity date that is earlier than the Maturity Date, (y) such Liens
(other than the Liens upon Trademarks and Liens on any License granting a right
to use such Trademarks referred to in clause (p) above) shall be junior to the
liens granted pursuant to the Loan Documents to the applicable Collateral Agent,
for the benefit of the Agents, the applicable Lenders and the applicable Issuing
Banks, and shall be subject to an intercreditor agreement reasonably
satisfactory to the Required Lenders and (z) the applicable Collateral Agent(s)
shall have been granted a second priority perfected Lien, for the benefit of the
Agents, the applicable Lenders and the applicable Issuing Banks, in any
collateral securing the Trademark Secured Debt that does not otherwise
constitute Collateral.”
     7. Amendments to Section 6.05 (Asset Sales).
          (a) Section 6.05(c) of the Credit Agreement is hereby amended by
deleting clause (c) thereof in its entirety and substituting in lieu thereof the
following new clause (c):
     “(c) sales, transfers and dispositions of accounts receivable (i) in
connection with the compromise, settlement or collection thereof or
(ii) pursuant to the Kohl PrimeRevenue Program and other similar arrangements
reasonably acceptable to the Administrative Agent.”
          (b) Section 6.05 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (p) thereof, (ii) inserting the
word “and” at the end of clause (q) thereof and (iii) inserting the following
new clause (r) immediately following clause (q) thereof:



--------------------------------------------------------------------------------



 



5

     “(r) sales, transfers, licenses and other dispositions of assets that
constitute Notes Priority Collateral as permitted by and in accordance with any
Notes Documentation governing Indebtedness intended or purported to be secured
by a first priority lien on such Notes Priority Collateral, so long as the
applicable purchaser has acknowledged and consented to the non-exclusive,
royalty-free license granted to the US Collateral Agent with respect to any
Trademarks and/or the Mexx Trademark, as applicable, constituting Notes Priority
Collateral to the extent any such Trademarks and/or the Mexx Trademark, as
applicable, are used in connection with any Collateral;”
     8. Amendment to Section 6.09 (Restricted Payments; Certain Payments of
Indebtedness). Section 6.09 of the Credit Agreement is hereby amended by
deleting subclause (b)(I) thereof in its entirety and substituting in lieu
thereof the following new subclause (b)(I):
     “(I) prepayments or repurchases of the Existing Euro Notes, any Euro Notes
Refinancing Debt and/or the Existing Convertible Notes with the Net Proceeds of
(i) any capital contributions made to the Company, (ii) any issuance of common
stock of the Company, (iii) any incurrence of Subordinated Indebtedness of the
Company or any Subsidiary, (iv) any asset sale permitted pursuant to
Section 6.05(g), (v) any asset sale permitted by Section 6.05(r), and (vi) any
incurrence of Indebtedness described in Section 6.02(p) (including without
limitation pursuant to any Tender Offer to be consummated with the Net Proceeds
of such Indebtedness); provided that (x) both immediately before and immediately
after giving pro forma effect thereto, (1) no Default or Event of Default shall
have occurred and be continuing and (2) except in the case of any prepayment or
repurchase of Existing Euro Notes with the Net Proceeds of any Indebtedness
incurred pursuant to any Notes Documentation that constitutes Euro Notes
Refinancing Debt, Aggregate Availability shall not have been less than the
greater of (A) $109,375,000 and (B) an amount equal to 31.25% of the Commitments
then in effect at any time during the three-month period immediately preceding
such prepayment or repurchase, and (y) any Net Proceeds received by the Company
and its Subsidiaries (other than in respect of asset sales described in clause
(v) above) in connection with (1) such Subordinated Indebtedness, issuance of
common stock or capital contribution are first applied to prepay the Loans in
full in accordance with Section 2.11(a), (2) asset sales described in clause
(iv) above are first applied to prepay the Loans in full in accordance with
Section 2.11(c) and (3) such Indebtedness described in clause (vi) above (other
than Trademark Secured Debt that constitutes Euro Notes Refinancing Debt) are
first applied to prepay the Loans in full in accordance with Section 2.11(f);”
     9. Amendment to Section 6.11 (Restrictive Agreements). Section 6.11 of the
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (v) thereof, (ii) inserting the word “and” at the end of clause
(vi) thereof and inserting the following new clause (vii) immediately following
clause (vi) thereof:
     “(vii) the foregoing shall not apply to the restrictions and conditions
imposed by the Notes Documentation (or any extension, amendment, modification,
refinancing, replacement or renewal thereof that does not expand the scope of
any such restriction or condition) so long as such provisions do not prohibit,
restrict or impose any condition upon (x) the ability of any Loan Party to
create, incur or permit to exist Liens upon its property or assets in favor of
any Agent, for the benefit of the applicable Lenders and Issuing Banks under the
Loan Documents, (y) the ability of any Subsidiary to (A) make dividends or
distributions to the Company or any Guarantor or to otherwise transfer property
to or invest in the Company or any Guarantor or (B) Guarantee the Obligations or
Secured Obligations hereunder.”



--------------------------------------------------------------------------------



 



6

     10. Amendment to Article VII (Events of Default). Article VII of the Credit
Agreement is hereby amended by (i) deleting the word “or” at the end of clause
(o) thereof, (ii) inserting the word “or” at the end of clause (p) thereof and
(iii) inserting the following new clause (q) immediately following clause
(p) thereof:
     “(q) (i) the Notes Intercreditor Agreement shall cease to be in full force
and effect (other than in accordance with its terms) or (ii) the Liens on the
Collateral (other than the Notes Priority Collateral intended or purporting to
secure any Trademark Secured Debt on a first priority basis) securing any
obligations under the Notes Documentation shall cease, for any reason, to be
validly subordinated to the Liens on the Collateral (other than such Notes
Priority Collateral) securing the Secured Obligations, or any Loan Party or any
Affiliate of any Loan Party shall assert any of the foregoing;”
     11. Amendment to Section 8 (The Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and the Collateral
Agents). Section 8 of the Credit Agreement is hereby amended by deleting clause
(u) thereof in its entirety and substituting in lieu thereof the following new
clause (u):
     “Each of the Lenders hereby acknowledges that is has received and reviewed
the Intercreditor Agreement and the Notes Intercreditor Agreement and agrees to
be bound by the terms thereof. Each Lender (and each Person that becomes a
Lender hereunder pursuant to Section 9.04) hereby (i) acknowledges that JPMorgan
Chase Bank, N.A. is acting under the Intercreditor Agreement and the Notes
Intercreditor Agreement (as applicable) in multiple capacities including,
without limitation, as the Administrative Agent, the US Collateral Agent, the
Initial ABL Agent (as defined in the Notes Intercreditor Agreement) and/or the
Credit Agreement Representative (as defined in the Intercreditor Agreement), as
applicable, and (ii) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against
JPMorgan Chase Bank, N.A. or any of its Affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto. Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 9.04)
hereby authorizes and directs JPMorgan Chase Bank, N.A. to enter into the
Intercreditor Agreement on behalf of such Lender and authorizes and directs
JPMorgan Chase Bank, N.A. to enter into the Notes Intercreditor Agreement on
behalf of such Lender. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.04) hereby agrees that JPMorgan Chase Bank,
N.A., in its various capacities thereunder, may take such action on its behalf
as is contemplated by the terms of the Intercreditor Agreement and/or the Notes
Intercreditor Agreement, as applicable. Each Lender hereby agrees that,
notwithstanding anything herein to the contrary, (x) the Lien and security
interest granted to the US Collateral Agent on the US Collateral pursuant to
this Agreement or any other Loan Document and the exercise of any right or
remedy by the US Collateral Agent hereunder or under any other Loan Document are
subject to the provisions of the Intercreditor Agreement and (y) the Liens and
security interests granted to the US Collateral Agent pursuant to this Agreement
or any other Loan Document, and the exercise of any right or remedy by the US
Collateral Agent hereunder or under any other Loan Document, are subject to the
provisions of the Notes Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, this Agreement and any other
Loan Document (other than the Notes Intercreditor Agreement), the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy. In the event of any conflict between the terms of the Notes
Intercreditor Agreement, this Agreement and any other Loan Document, the terms
of the Notes Intercreditor Agreement shall govern and control with respect to
any right or remedy.



--------------------------------------------------------------------------------



 



7

     In the event that the Borrower or any Subsidiary incurs any additional
Trademark Secured Debt, any Collateral Agent and/or other Agent may (and is
hereby authorized and directed to) enter into one or more intercreditor
agreements, in form and substance substantially similar to the Notes
Intercreditor Agreement or otherwise reasonably acceptable to such Collateral
Agent or other Agent (as applicable), governing any of the relative lien
priorities in respect of the Collateral, including in the form of an amendment
to the Notes Intercreditor Agreement, and the terms of the immediate preceding
paragraph shall apply mutatis mutandis with respect to any such Collateral Agent
and any such intercreditor agreement.”
     12. Amendment to Article IX (Miscellaneous). Article IX of the Credit
Agreement is hereby amended by inserting the following new Section 9.31 at the
end thereof:
     “Section 9.31 Notes Intercreditor Agreement. (a) The Administrative Agent
and the US Collateral Agent are each authorized and directed to enter into the
Notes Intercreditor Agreement on behalf of the Lenders and each of the Lenders
hereby approves and agrees to be bound by the terms of the Notes Intercreditor
Agreement.
     (b) Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Agents pursuant to this Agreement or any other Loan
Document and the exercise of any right or remedy by any of the Agents hereunder
or under any other Loan Document are subject to the provisions of the Notes
Intercreditor Agreement. In the event of any conflict between the terms of the
Notes Intercreditor Agreement, this Agreement and any other Loan Document, the
terms of the Notes Intercreditor Agreement shall govern and control with respect
to any right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies of the
Agents (and the Lenders) shall be subject to the terms of the Notes
Intercreditor Agreement, and until the Discharge of Note Obligations (as defined
in the Notes Intercreditor Agreement), (i) no Loan Party shall be required
hereunder or under any other Loan Document to take any action with respect to
the Notes Priority Collateral intended or purporting to secure Trademark Secured
Debt on a first priority basis that is inconsistent with such Loan Party’s
obligations under the applicable Notes Documentation and (ii) any obligation of
any Loan Party hereunder or under any other Loan Document with respect to the
delivery or control of any of the Notes Priority Collateral, the novation of any
Lien on any certificate of title, bill of lading or other document, the giving
of any notice to any bailee or other Person, the provision of voting rights or
the obtaining of any consent of any Person, in each case, with respect to the
Notes Priority Collateral, shall be deemed to be satisfied if the Loan Party
complies with the requirements of the similar provision of the applicable Notes
Documentation. Until the Discharge of Note Obligations, the Agents may not
require any Loan Party to take any action with respect to the creation,
perfection or priority of its security interest in any of the Notes Priority
Collateral intended or purporting to secure any Trademark Secured Debt on a
first priority basis, whether pursuant to the express terms hereof or of any
other Loan Document or pursuant to the further assurances provisions hereof or
any other Loan Document, unless the applicable agent under the applicable Notes
Documentation shall have required such Loan Party to take similar action, and
delivery of any such Notes Priority Collateral to the applicable agent pursuant
to the applicable Notes Documentation and the Notes Intercreditor Agreement or
other applicable intercreditor agreement shall satisfy any delivery requirement
hereunder or under any other Loan Document.
     (c) In the event that the Borrower or any Subsidiary incurs any additional
Trademark Secured Debt, any Collateral Agent and/or other Agent may (and is
hereby authorized and directed to) enter into one or more intercreditor
agreements in form and substance substantially similar to the Notes
Intercreditor Agreement or otherwise reasonably acceptable to such



--------------------------------------------------------------------------------



 



8

Collateral Agent or other Agent (as applicable), governing any of the relative
lien priorities in respect of the Collateral, including in the form of an
amendment to the Notes Intercreditor Agreement, and the terms of the immediate
preceding paragraph shall apply mutatis mutandis with respect to any such
Collateral Agent or other Agent (as applicable), any such Collateral and any
such intercreditor agreement.”
     13. Consent. The Required Lenders hereby consent to the terms of the
intercreditor agreement attached hereto as Exhibit A and authorize the
Administrative Agent and/or the US Collateral Agent to execute an intercreditor
agreement (the “Notes Intercreditor Agreement”), substantially on the terms
thereof, and to exercise such powers as are delegated to such Agent by the terms
thereof, together with such actions and powers as are reasonably incidental
thereto.
     14. Amendment to Section 5.6 of the Security Agreement (Proceeds to be
Turned Over To US Collateral Agent). Section 5.6 of the Security Agreement is
hereby amended by inserting the words “and the Notes Intercreditor Agreement”
immediately following the words “Intercreditor Agreement” at the end of the last
sentence thereof.
     15. Amendment to Section 7.3 of the Security Agreement (Application of
Proceeds; Deficiency). Section 7.3 of the Security Agreement is hereby amended
by inserting the words “and the Notes Intercreditor Agreement” immediately
following the words “Intercreditor Agreement” in each place they appear therein.
     16. Amendments to the Security Agreement.
          (a) The Security Agreement is hereby amended by inserting the
following new language at the top of the first page thereof:
     “Notwithstanding anything herein to the contrary, the liens and security
interests granted to the US Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the US Collateral Agent hereunder, are
subject to the provisions of the Intercreditor Agreement dated as of the First
Amendment Effective Date (as amended, restated, supplemented or otherwise
modified from time to time, the “Notes Intercreditor Agreement”), among JPMorgan
Chase Bank, N.A., as Initial ABL Agent, US Bank National Association, as Trustee
and as Notes Agent and the Grantors (as defined in the Notes Intercreditor
Agreement) from time to time party thereto. In the event of any conflict between
the terms of the Notes Intercreditor Agreement and the terms of this Agreement,
the terms of the Notes Intercreditor Agreement shall govern and control.”
          (b) The Security Agreement is hereby amended by inserting the
following new Article XI at the end thereof:
“ARTICLE XI
THE INTERCREDITOR AGREEMENT AND
THE NOTES INTERCREDITOR AGREEMENT
     Notwithstanding anything herein to the contrary, the liens and security
interests granted to the US Collateral Agent for the ratable benefit of the
Secured Parties pursuant to this US Security Agreement or any other Loan
Document and the exercise of any right or remedy by the US Collateral Agent or
any Secured Party hereunder is subject to the provisions of the Intercreditor
Agreement and the Notes Intercreditor Agreement (which such Notes Intercreditor
shall be binding on the US Collateral Agent and the Secured Parties and their
respective successors and assigns). In the event of any conflict between the



--------------------------------------------------------------------------------



 



9

terms of the Intercreditor Agreement and this US Security Agreement, the terms
of the Intercreditor Agreement shall govern and control with respect to any
right or remedy. In the event of any conflict between the terms of the Notes
Intercreditor Agreement and this US Security Agreement or the Intercreditor
Agreement, the terms of the Notes Intercreditor Agreement shall govern and
control with respect to any right or remedy. Without limiting the generality of
the foregoing, and notwithstanding anything herein to the contrary, all rights
and remedies of the US Collateral Agent (and the Secured Parties) shall be
subject to the terms of the Intercreditor Agreement and the Notes Intercreditor
Agreement, and until the Discharge of Note Obligations (as defined in the Notes
Intercreditor Agreement), (i) no Grantor shall be required hereunder to take any
action with respect to Notes Priority Collateral (as defined in the Notes
Intercreditor Agreement) intended or purporting to secure any Trademark Secured
Debt on a first priority basis that is inconsistent with such Grantor’s
obligations under the applicable Note Documents (as defined in the Notes
Intercreditor Agreement) governing any such Trademark Secured Debt and (ii) any
obligation of any Grantor hereunder with respect to the delivery or control of
any Notes Priority Collateral, the notation of any lien on any certificate of
title, bill of lading or other document, the giving of any notice to any bailee
or other Person, the provision of voting rights or the obtaining of any consent
of any Person, in each case, with respect to Notes Priority Collateral intended
or purporting to secure any Trademark Secured Debt on a first priority basis,
shall be deemed to be satisfied if the Grantor complies with the requirements of
the similar provision of the applicable Note Document. Until the Discharge of
Notes Obligations (as defined in the Notes Intercreditor Agreement), the US
Collateral Agent may not require any Grantor to take any action with respect to
the creation, perfection or priority of its security interest in any Notes
Priority Collateral intended or purporting to secure any Trademark Secured Debt
on a first priority basis, whether pursuant to the express terms hereof or
pursuant to the further assurances provisions hereof, unless the Notes Agent (as
defined in the Notes Intercreditor Agreement) shall have required such Grantor
to take similar action pursuant to the terms of the Notes Intercreditor
Agreement or other applicable intercreditor agreement, and delivery of any such
Notes Priority Collateral to the Notes Agent pursuant to the applicable Notes
Documents and the Notes Intercreditor Agreement or other applicable
intercreditor agreement shall satisfy any delivery requirement hereunder.
     In the event that the Borrower or any Subsidiary incurs any additional
Trademark Secured Debt, any Collateral Agent and/or other Agent may enter into
one or more intercreditor agreements in form and substance substantially similar
to the Notes Intercreditor Agreement or otherwise reasonably acceptable to such
Collateral Agent or other Agent (as applicable), governing any of the relative
lien priorities in respect of the Collateral, including in the form of an
amendment to the Notes Intercreditor Agreement, and the terms of the immediate
preceding paragraph shall apply mutatis mutandis with respect to any such
Collateral Agent or other Agent (as applicable), any such Collateral and any
such intercreditor agreement.”
     17. Acknowledgment. The Required Lenders hereby acknowledge and agree that
sales, transfers or other dispositions of accounts receivable to Bank of
America, N.A. pursuant to the Kohl PrimeRevenue Program consummated on or prior
to the First Amendment Effective Date shall be deemed to be dispositions made
pursuant to Section 6.05(c)(ii) of the Credit Agreement (after giving effect to
this Amendment).
     18. Representations and Warranties. The Borrowers hereby represent that as
of the First Amendment Effective Date each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents is true and correct
in all material respects as if made on and as of such date (it being understood
and agreed that any representation or warranty that by its terms is made as of a
specific date shall be required to be true and correct in all material respects
only as of such specified date), and no Default or Event of Default has occurred
and is continuing after giving effect to the amendments and consents
contemplated herein.



--------------------------------------------------------------------------------



 



10

     19. Effectiveness of First Amendment. This First Amendment shall become
effective on and as of the date (such date the “First Amendment Effective Date”)
of satisfaction of the following conditions:
          (a) execution and delivery of this First Amendment by the Borrowers,
the Administrative Agent, the US Collateral Agent, the European Administrative
Agent, the European Collateral Agent, the Canadian Administrative Agent, the
Canadian Collateral Agent and the Required Lenders;
          (b) receipt by the Administrative Agent of the Notes Intercreditor
Agreement, duly executed and delivered by the trustee in respect of the 2011
Notes and the Loan Parties;
          (c) the Company shall have received at least $200,000,000 (less any
applicable upfront fees and original issue discount) in gross cash proceeds from
the issuance of the 2011 Notes on terms reasonably satisfactory to the
Administrative Agent;
          (d) no Default or Event of Default shall have occurred and be
continuing on the First Amendment Effective Date;
          (e) each of the representations and warranties made by any Loan Party
in the Loan Documents shall be true and correct in all material respects on and
as of the First Amendment Effective Date as if made on and as of such date
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;
          (f) receipt by the Administrative Agent of a duly executed copy of the
eighth amendment to the Master Agreement, among the Company, Liz Claiborne
Accessories, Inc., SunTrust Bank, as lessor, the lenders party thereto and
SunTrust Equity Funding LLC, as agent, in form and substance reasonably
acceptable to the Administrative Agent; and
          (g) receipt by the Administrative Agent of all other fees required to
be paid, and all reasonable and documented out-of-pocket expenses for which
invoices have been presented.
     20. Expenses. The Borrowers agree to pay and reimburse the Administrative
Agent for all its reasonable and documented costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this First
Amendment, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent.
     21. Consent of Guarantors. Each of the Loan Guarantors hereby consents to
this First Amendment, and to the amendments and modifications to the Credit
Agreement pursuant hereto and acknowledges the effectiveness and continuing
validity of its obligations under or with respect to the Credit Agreement, any
Loan Guaranty, any Collateral Document, the Intercreditor Agreement and any
Specified Loan Document, as applicable, and its liability for the Obligations or
Secured Obligations, as applicable, pursuant to the terms thereof and that such
obligations are without defense, setoff and counterclaim.
     22. Effect. Except as expressly waived hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force and effect. This
First Amendment shall not constitute an amendment of any provision of the Credit
Agreement not expressly referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrowers
that would require a waiver or



--------------------------------------------------------------------------------



 



11

consent of the Lenders or any Agent. Except as expressly amended hereby, the
provisions of the Credit Agreement are and shall remain in full force and
effect. On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement after giving effect to this First Amendment.
     23. Counterparts. This First Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or .pdf transmission shall be effective as delivery
of a manually executed counterpart of this First Amendment.
     24. Severability. Any provision of this First Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     25. Loan Document. This First Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.
     26. Integration. This First Amendment and the other Loan Documents
represent the entire agreement of the Loan Parties, the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
     27. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            BORROWERS

LIZ CLAIBORNE, INC.
      By:   /s/ Nicholas Rubino        Name:   Nicholas Rubino       Title:  
SVP, Chief Legal Officer,
General Counsel & Board Secretary       LIZ CLAIBORNE CANADA, INC.
      By:   /s/ Nicholas Rubino       Name:   Nicholas Rubino       Title:  
SVP, Chief Legal Officer,
General Counsel & Board Secretary       MEXX EUROPE B.V.
      By:   /s/ Nicholas Rubino       Name:   Nicholas Rubino       Title:  
SVP, Chief Legal Officer,
General Counsel & Board Secretary       JUICY COUTURE EUROPE LIMITED
      By:   /s/ John DeFalco        Name:   John DeFalco       Title:   Chief
Financial Officer &
Chief Operating Officer, Juicy Couture    



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, N.A., as Administrative Agent, US Collateral
Agent and Lender
      By:   /s/ Scott Troy        Name:   Scott Troy        Title:   Vice
President   

SIGNATURE PAGE TO THE FIRST AMENDMENT



--------------------------------------------------------------------------------



 



 

            J.P. MORGAN EUROPE LIMITED, as European
Administrative Agent and European Collateral Agent
      By:   /s/ Helen Mathie        Name:   Helen Mathie        Title:  
Assistant Vice President   

SIGNATURE PAGE TO THE FIRST AMENDMENT



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent and
Canadian Collateral Agent
      By:   /s/ Agostino A. Marchetti        Name:   Agostino A. Marchetti     
  Title:   SVP  

SIGNATURE PAGE TO THE FIRST AMENDMENT



--------------------------------------------------------------------------------



 



 

            SUNTRUST BANK, as a Lender
      By:   /s/ Angela Leake        Name:   Angela Leake       Title:   Director
 

SIGNATURE PAGE TO THE FIRST AMENDMENT



--------------------------------------------------------------------------------



 



 

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Christine Hutchinson        Name:   Christine Hutchinson      
Title:   Director  

SIGNATURE PAGE TO THE FIRST AMENDMENT



--------------------------------------------------------------------------------



 



 

            Wells Fargo Bank, National Association, as a Lender
      By:   /s/ Reza Sabahi        Name:   Reza Sabahi       Title:   Authorized
Signatory  

SIGNATURE PAGE TO THE FIRST AMENDMENT



--------------------------------------------------------------------------------



 



 

EXHIBIT A
NOTES INTERCREDITOR AGREEMENT
(See Attached)

 